Citation Nr: 0018581	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  93-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
subluxation and lateral instability of the right knee.

2. Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

3. Entitlement to a separate rating for arthritis of the 
right knee prior to April 16, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from January to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In that decision, the RO granted 
entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 based on convalescence for right knee 
arthroscopic surgery, effective from November 27, 1991, to 
December 31, 1991.  Thereafter, effective from January 1, 
1992, the prior 10 percent rating for the veteran's right 
knee disorder was increased to 20 percent under Diagnostic 
Code 5257.

When the case was previously before the Board in 1995 and 
1997, the only issue was entitlement to a rating in excess of 
20 percent for postoperative residuals of internal 
derangement of the right knee.  The Board remanded this case 
to the RO in January 1995 to afford the veteran a VA 
orthopedic examination.  The RO accomplished this development 
and returned the claims file to the Board.  The Board again 
remanded the case in November 1997 for RO adjudication of the 
veteran's claim in light of an opinion issued in July 1997 by 
VA General Counsel regarding separate evaluations when a 
claimant has arthritis and instability of the knee.  
VAOPGCPREC 23-97 (1997).  

The Board points out that both prior remands noted that, in a 
February 1993 statement, the veteran asked that he be awarded 
a 10 percent rating from July 1973 to April 1984 and a 20 
percent rating from April 1984 to January 1992 for his right 
knee disorder.  However, upon examination of the claims file, 
it appears that the RO has yet to adjudicate these issues.  
Accordingly, once again, these matters are referred to the RO 
for appropriate action.  



REMAND

The veteran underwent right knee arthroscopic surgery on 
November 27, 1991, and his claim for an evaluation in excess 
of 10 percent for the right knee disability was received at 
the RO on December 10, 1991.  In February 1992, the RO denied 
the veteran's claim.  Thereafter, in a September 1992 
statement, the veteran claimed that his right knee was worse 
after the surgery than it was prior to the surgery.  As noted 
above, by a September 1992 rating decision, the RO increased 
the schedular rating for the veteran's right knee disorder to 
20 percent.  

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(b).  Additionally, an opinion of 
the VA General Counsel, VAOPGCPREC 12-98 (1998), held that 
(1) since 38 C.F.R. § 3.400(q)(1)(i) states that, when new 
and material evidence is received within the appeal period or 
prior to an appellate decision, the effective date "will be 
as though the former decision had not been rendered", the 
statutory provision and regulations governing the effective 
date of an original claim for increased rating, 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400, must be applied; and (2) the 
effective date for an increased rating based upon new and 
material evidence submitted during the appeal period or prior 
to an appellate decision is the date on which the facts 
establish the increase occurred or the date of the original 
claim for increase, whichever is later.  Inasmuch as new and 
material evidence consisting of VA outpatient treatment 
records was received within the appeal period of the February 
1992 rating decision, this decision did not become final and 
the claim which is the subject of this appeal is the 
veteran's December 1991 claim.

A February 1985 letter from H. A. Weil, M.D., reflects that 
X-ray findings showed some minor spur formation at the 
inferior border of the patella.  VA outpatient treatment 
records dated in January 1989 reflect that X-rays showed 
degenerative arthritic changes of the right knee.  VA records 
dated in November 1991 reflect that X-rays revealed 
degenerative joint disease of the right knee with 
hypertrophic spur formation and that clinical findings 
included tenderness and flexion limited to 80 degrees.  VA 
examination in April 1996 indicated that flexion of the right 
knee was limited to 30 degree.

In the January 2000 rating decision, the RO assigned a 
separate 10 percent rating for degenerative arthritis of the 
right knee under Diagnostic Code 5003, effective from April 
16, 1996.  Thereafter, the RO issued a Supplemental Statement 
of the Case which listed the issue as entitlement to a rating 
in excess of 20 percent for postoperative residuals of 
internal derangement of the right knee, and then returned the 
claims file to the Board.  

In a statement dated in May 2000, the veteran's 
representative argued that the veteran's appeal is for an 
increased evaluation for all residuals of internal 
derangement of the right knee, to include arthritis as well 
as instability.  The Board agrees and has accordingly 
expanded the issues as set forth on the title page of this 
remand.  The representative further argues that the most 
recent examination reflects that flexion of the right knee is 
limited to 30 degrees, thus meeting the criteria for a 20 
percent rating under Diagnostic Code 5260.

Additionally, the Board notes that after its Remand of 
November 1997 which directed the RO to consider VA General 
Counsel opinion VAOPGCPREC 23-97, VA General Counsel issued 
VAOPGCPREC 9-98 in August 1998.  In VAOPGCPREC 23-97, General 
Counsel had held that when the knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  However, in VAOPGCPREC 9-98, General Counsel, 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
In its decision of January 2000, the RO only considered 
VAOPGCPREC 23-97 and specifically held that the veteran was 
not entitled to a separate rating for arthritis until April 
16, 1996, even though arthritis of the right knee was found 
as early as 1991 because limitation of motion did not meet 
the criteria for a zero-percent rating until this date.  

The Board is of the opinion that the RO should readjudicate 
the expanded issues which are now on appeal in light of 
VAOPGCPREC 8-98 and provide the veteran and his 
representative a Supplemental Statement of the Case which 
addresses these issues.  Accordingly, the case is REMANDED 
for the following action:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers where he has 
received treatment for his right knee 
disorder in the recent past.  The RO 
should obtain copies of treatment records 
from all sources identified by the 
veteran that are not already of record.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues listed on the 
first page of this remand.  The decision 
should reflect consideration of 
VAOPGCPREC 9-98 and VAOPGCPREC 12-98, as 
well as the applicability of 38 C.F.R. § 
3.114(a) regarding "liberalizing VA 
issue". 

If any of the issues remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



